Citation Nr: 0022101	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  98-08 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUES

1.  Dissatisfaction with the initial ratings assigned 
following a grant of service connection for residuals of 
frostbite of both feet.

2.  Entitlement to service connection for skin cancer, 
claimed as secondary to the service-connected residuals of 
frostbite of both feet.



REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from August 1949 to October 
1952 and from January 1953 to April 1954.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from January 1998 and December 1999 rating decisions 
by the RO.  The January 1998 rating decision granted service 
connection for residuals of frostbitten feet.  A 30 percent 
rating was assigned to that disability effective on March 19, 
1997; a 40 percent rating was assigned to that disability 
effective on January 12, 1998.  The December 1999 rating 
decision denied entitlement to service connection for skin 
cancer claimed as secondary to the service-connected 
residuals of the frostbitten feet.

The Board notes that additional private medical evidence was 
received from the veteran in August 2000.  A waiver of 
consideration of this evidence by the RO did not accompany 
this evidence.  See 38 C.F.R. § 20.1304 (1999).  The evidence 
consists of a July 2000 statement of Dr. Malberg indicating 
that he had seen the veteran in April 1996 and again in July 
2000.  A diagnosis of hallux rigidus was noted, as well as 
findings of osteophytes of both feet.  Also submitted is an 
August 2000 statement of Dr. Malberg noting that hallux 
rigidus is unrelated to the veteran's diabetes mellitus.  The 
Board has carefully reviewed this evidence and notes that the 
service-connected residuals of frostbite are not specifically 
discussed in either statement.  The marginally pertinent 
findings regarding osteophytes of the feet is essentially 
duplicative of findings shown of by the medical evidence 
already of record and fully considered by the Board in the 
Decision rendered below.  As such, the Board will proceed 
with a decision on the veteran's claim considering the 
evidence of record.  The evidence received in August 2000 is 
referred to the RO for any action deemed appropriate.


FINDINGS OF FACT

1.  Evidence prior to January 12, 1998 shows that the 
veteran's disability from frostbite of both feet was 
manifested by tenderness and was not manifested by loss of 
toes or parts, with persistent symptoms bilaterally  

2.  The veteran's service-connected residuals of frostbite of 
both feet are manifested by subjective complaints of pain, 
numbness and tingling of both feet with objective evidence of 
osteoarthritis and decreased sensation to pin prick of both 
feet since service.

3.  No competent evidence has been submitted to show a causal 
relationship between the veteran's skin cancer and the 
service-connected residuals of frostbitten feet, nor has any 
competent evidence been submitted to show that the veteran's 
skin cancer is due to disease or injury which was incurred in 
or aggravated by service.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent from 
the effective date of service connection up to January 11, 
1998 for residuals of cold injury have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 
4.104, Diagnostic Code 7122 (1996).

2.  From January 12, 1998, the criteria for a rating of 30 
percent have been met for residuals of frostbite of the left 
foot.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 
C.F.R. § 4.104, Diagnostic Code 7122 (1999).

3.  From January 12, 1998, the criteria for a rating of 30 
percent have been met for residuals of frostbite of the right 
foot.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 
C.F.R. § 4.104, Diagnostic Code 7122 (1999).

4.  The claim of service connection for skin cancer claimed 
as secondary to the service-connected residuals of 
frostbitten feet is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Historically, the veteran was granted service connection in a 
January 1998 rating decision for residuals of frostbite of 
the feet bilaterally.  A 30 percent rating was assigned to 
that disability effective on March 19, 1997.  A combined 
rating of 40 percent was thereafter assigned to that 
disability effective on January 12, 1998.  The veteran 
appealed that determination.

In a December 1999 rating decision, entitlement to service 
connection was denied for skin cancer claimed as secondary to 
the service-connected residuals of frostbitten feet.  The 
veteran also appealed that determination.

The veteran contended that he served in Korea and was 
hospitalized for a period of four months while in service for 
treatment of frostbite.  After the RO's unsuccessful attempts 
to retrieve the veteran's service medical records, it was 
determined that they may have been destroyed in fire at the 
National Personnel Records Center (NPRC).  However, Morning 
reports from December 9, 1950 to April 13, 1951 indicate that 
the veteran was hospitalized for treatment of frostbite 
around the time he alleged.

Private x-ray studies in April 1996 indicated an impression 
of bilateral degenerative changes of the feet with calcaneal 
spurs.  In addition, a private examiner's April 18, 1996 
report indicated that examination of the veteran's feet 
revealed tenderness to palpation along the insertion of the 
plantar fascia on the right.  The veteran had decreased 
motion of the MP joint of the great toe on the right as well.  
On the left side he had marked tenderness to palpation of the 
metatarsal heads of the second and third metatarsal and had 
marked restriction of motion of the MP joint of the great toe 
as well.  No neurologic deficit was noted.  The examiner 
opined that the heel spur on the right was symptomatic, the 
hallux rigidus bilaterally was also symptomatic and that the 
veteran had metatarsal pain on the left.

May 1997 x-ray studies of the left foot showed osteoarthritic 
changes at the first metatarsophalangeal joint.

At VA examination dated June 1997, the veteran complained of 
cold, painful, and sore feet.  On examination, arthritis was 
noted in the first metatarsophalangeal joint with 
paresthesias present.  Feet were cold to the touch 
bilaterally.  Peripheral pulses were present.  Plantar skin 
was normal and nails were normal.  The examiner indicated a 
diagnosis of frostbitten feet, with arthritis of the right 
foot; x-ray abnormal for arthritis; residual pain and 
discomfort.

In a May 1998 letter to the veteran from a Veterans' Health 
Administration (VHA) doctor, the Chief of Public Health and 
Environmental Hazards Officer explained that the veteran's 
multiple skin cancers could not be attributed to cold injury 
unless they occurred in frostbite scars.  

April 1999 x-ray studies showed severe osteoarthritis of the 
first metatarsophalangeal joints bilaterally.

At a VA skin examination in April 1999, the veteran continued 
to complain of continuous pain in his feet.  The veteran also 
reported a history of precancerous lesions on his face and 
upper extremities for several years duration.  In addition, 
the veteran reported a history of 2 or 3 basal cell 
carcinomas around the face which were surgically treated by 
the private dermatologist.  On examination, multiple rough, 
scaly papules were noted on the veteran's face, forearms and 
dorsal hands.  There were several slightly gray keratotic 
papules noted on the feet and legs.  Diagnosis was that of:  
(1) multiple actinic keratosis of the face, forearms, dorsal 
hands.  Actinic keratosis were secondary to actinic damage.  
(2)  History of basal cell carcinoma of the face, none 
present at that time.  The examiner noted that basal cell 
carcinomas were related somewhat to sun exposure.  (3)  
Stucco keratoses of the legs and feet.  Etiology of those 
lesions was not known.  The examiner concluded that there 
appeared to be no history of skin cancer in the distribution 
of the frostbitten areas.

On VA examination in April 1999, the examiner indicated that 
the veteran's feet were cold to touch.  Minimal cyanosis was 
noted.  No deformity was noted bilaterally and nails were 
normal.  There was decreased sensation to touch and pin prick 
in both feet.  There was a normal pulse in the right foot and 
decreased pulse in the left foot.  


II.  Legal Analysis

A.  Increased Rating

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991 & Supp. 2000).  
That is, the Board finds that he has presented a plausible 
claim.  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

Currently, the veteran contends that his service-connected 
residuals of a frostbite has been more disabling since the 
date of the grant of service connection than has been 
represented by the combined 40 percent rating.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4 
(1999).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999).  

Under 38 C.F.R. § 4.31 (1999), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).

As noted above, the original evaluation for the veteran's 
service-connected residuals of a cold injury was 30 percent 
from the effective date of service connection until January 
11, 1998.  Thereafter, the combined rating was increased to 
40 percent effective on January 12, 1998, based on a change 
in the rating criteria allowing the individually affected 
body parts to be separately rated.  

The service connected residuals of a cold injury to both feet 
is currently rated under Diagnostic Code 7122 for cold injury 
residuals.  The Board notes that during the pendency of the 
veteran's appeal, a revised rating schedule for cold injury 
residuals became effective on January 12, 1998.  In Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) held, in 
pertinent part, that where the law or regulation changed 
after a claim had been filed but before the administrative or 
judicial appeal process had been concluded, the version most 
favorable to the appellant was to be applied.  However, if it 
is determined that the new criteria is more favorable, the 
new criteria may not be applied for the period prior to the 
revision.  See VAOPGCPREC 3-2000 (April 10, 2000).  As 
limited by 38 U.S.C.A. § 5110(g) (West 1991 & Supp. 2000), 
the effective date of any increase assigned under the amended 
version of the rating schedule can be no earlier than the 
effective date of the regulation.

Specifically, the RO noted that the change in regulation 
allowed each affected body part to be rated separately and 
combined.  As such, effective on January 12, 1998, the 
veteran's residuals of cold injury was evaluated as follows:

7122 - Residuals of frostbite of the feet
	30% from 3/19/97 to 1/11/98 (extremities evaluated 
separately thereafter)

7122 - Residuals, frostbite, Right Foot
	20% from 1/12/98

7122- Residuals, frostbite, Left Foot
	20% from 1/12/98

Under the old criteria, in effect prior to January 12, 1998, 
38 C.F.R. § 4.104, Diagnostic Code 7122 (1996) governed 
ratings for residuals of frozen feet.  Under that code, a 10 
percent evaluation is warranted for mild symptoms, 
chilblains, bilaterally.  An evaluation of 30 percent is 
warranted for persistent moderate swelling, tenderness, 
redness, etc. of the feet, bilaterally.  The maximum rating 
of 50 percent under that code is not warranted unless there 
is loss of toes or parts, with persistent severe symptoms, 
bilaterally.

The old criteria also provides that with extensive losses 
higher ratings may be found warranted by reference to 
amputation ratings for toes and combination of toes; in the 
most severe cases, ratings for amputation or loss of use of 
one or both feet should be considered.  There is no 
requirement of loss of toes or parts for the persistent 
moderate or mild under this diagnostic code.

The modified regulations for cold injury residuals are found 
in 38 C.F.R. §§ 4.104 (1999).  New rating criteria for rating 
cold injury residuals became effective on January 12, 1998 
(see 62 Fed.Reg. 65207 (1997)) and there were further minor 
changes to the criteria effective on August 13, 1998 (see 63 
Fed.Reg. 37778 (1998)).  Under the new criteria for rating 
cold injury residuals, a 30 percent rating is assigned with 
the following in affected parts: arthralgia or other pain, 
numbness, or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  A 20 percent rating is 
warranted for arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  A 10 percent rating is 
warranted for arthralgia or other pain, numbness, or cold 
sensitivity.  

Amputations of fingers or toes, complications such as 
squamous cell carcinoma at the site of a cold injury scar, 
and peripheral neuropathy are to be rated under other 
diagnostic codes.  Other disabilities which have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc. are to be rated 
separately unless they are used to support an evaluation 
under Diagnostic Code 7122.  38 C.F.R. § 4.104, Diagnostic 
Code 7122 (1999).

In the present case, the medical evidence shows that the 
veteran has subjective complaints of cold sensitivity, pain 
and numbness in both feet.  In addition, the veteran has x-
ray evidence of severe osteoarthritis and decreased sensation 
to touch and pin prick in both feet.  In summary, the veteran 
has pain, numbness and cold sensitivity in both feet plus, 
there is objective evidence of at least two of the following 
abnormalities listed under Diagnostic Code 7122 
(osteoarthritis and locally impaired sensation, bilaterally).  
As such, the Board finds that the veteran meets the criteria 
for a 30 percent rating for each foot, effective on the 
effective date of the new criteria (January 12, 1998).  

As noted above, the veteran's service-connected residuals of 
frostbitten feet must be rated under the old criteria in 
effect prior to the effective date of the new regulations.  
In other words, the veteran's service-connected residuals of 
frostbitten feet must be rated under the old criteria in 
effect until January 11, 1998.  

In the present case, the Board finds that the veteran's 
service-connected residuals of frostbitten feet is correctly 
rated as 30 percent disabling under the old criteria prior to 
January 12, 1998.  In order to warrant a 50 percent rating 
under the old criteria, the evidence must show loss of toes 
or parts with persistent severe symptoms.  In this regard, 
the medical evidence does not show that the veteran has loss 
of toes or parts, with persistent severe symptoms, 
bilaterally.

Accordingly, the Board finds that a rating in excess of 30 
percent for the veteran's service-connected residuals of a 
cold injury is not warranted under the rating criteria in 
effect prior to January 12, 1998.  Furthermore, the Board 
finds that the veteran's service-connected residuals of a 
cold injury warrant a 30 percent rating for each foot under 
the criteria in effect on January 12, 1998.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Code 7122 (1996); 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Code 7122 (1999).  

According to Fenderson v. West, 12 Vet. App 119 (1999), "at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  "  Thus, the 
Board must consider the proper ratings since the effective 
date of service connection.  

In light of the medical evidence and the veteran's 
contentions indicating that he has suffered from the same 
symptoms since service, the Board finds that the level of 
severity of the veteran's service-connected disability does 
not warrant staged ratings since the effective date of 
service connection.  However, in light of the amendments to 
the rating criteria, specifically that the new criteria is 
more favorable to the veteran, stage ratings are warranted 
based on the effective date of the regulatory change as noted 
above.


B.  Service Connection

In this case, the veteran contends that he has skin cancer 
which is due to his service-connected residuals of 
frostbitten feet.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303, 3.304 (1999).  If the disorder is a chronic 
disease, service connection may be granted if manifest to a 
degree of 10 percent within the presumptive period; the 
presumptive period for malignant tumors is one year.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).  
In addition, service connection may also be granted for 
disability which has been aggravated by a service-connection 
disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 2000); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This requirement has been reaffirmed by the 
United States Court of Appeals for the Federal Circuit, in 
its decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims which made 
clear that it would be error for the Board to proceed to the 
merits of a claim which is not well grounded.  Epps v. Brown, 
9 Vet. App. 341 (1996).  The United States Supreme Court 
declined to review that case.  Epps v. West, 118 S. Ct. 2348 
(1998).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well grounded.  The Court stated that in order for a claim 
to be well grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well 
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993). 
Further, although the veteran asserts that his skin cancer is 
due to his service-connected residuals of frostbitten feet, 
this assertion does not make the claim well-grounded if there 
is no competent medical evidence of record of a nexus between 
any disability in service and/or service-connected disability 
and his alleged current disability.  See Savage v. Gober, 10 
Vet. App. 489 (1997); Heuer v. Brown, 7 Vet. App. at 387 
(1995) (lay evidence of continuity of symptomatology does not 
satisfy the requirement of competent medical evidence showing 
a nexus between the current condition and service).  As such, 
the Board will review the record to assess whether all three 
of the criteria of Caluza are met and the veteran's 
assertions are supported by the evidence of record.  

A careful review of the service medical records shows that 
there were no complaints, findings or diagnosis of skin 
cancer during service.  

The veteran's post-service medical records show that the 
veteran has a history of basal cell carcinoma of the face; 
multiple actinic keratosis of the face, forearms, and dorsal 
hands; and stucco keratoses of the legs and feet.  The VA 
skin examiner in April 1999 indicated that there appeared to 
be no history of skin cancer in the distribution of the 
frostbitten areas.  

In sum, the service medical records showed no diagnosis of 
skin cancer.  The post-service medical records clearly show 
that the veteran's current skin cancer had its onset many 
years after the veteran's discharge from service.  Moreover, 
the April 1999 skin examiner noted that there was no history 
of cancer in the frostbitten areas.  Furthermore, there is no 
medical evidence showing that there is any relationship 
whatsoever between service and his currently diagnosed skin 
cancer.  

Accordingly, the Board finds that there is no competent 
medical evidence establishing a causal relationship between 
the veteran's current skin cancer and his service-connected 
residuals of frostbite of the feet, nor is there competent 
medical evidence of a nexus between the veteran's current 
skin cancer and service.  As such, all of the criteria of 
Caluza and the criteria of Jones have not been met.  In 
addition, since there is also no competent medical evidence 
which establishes that there is any relationship between 
current skin cancer disability and the veteran's service-
connected residuals of frostbitten feet, further analysis of 
secondary service connection under Allen is not warranted.  
As such, the claim for service connection for skin cancer is 
not well-grounded.  

Since the veteran's claim is not well-grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statement of the 
case, shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claim and was 
advised of what evidence was needed in order to support his 
claim.


ORDER

Entitlement to a rating in excess of 30 percent for the 
service-connected residuals of frostbite of the feet prior to 
January 11, 1998 is not warranted.  

Entitlement to a 30 percent rating for residuals of frostbite 
of the right foot, effective from January 12, 1998, is 
granted, as is entitlement to a 30 percent rating for 
residuals of frostbite of the left foot, effective from 
January 12, 1998.  To this extent, the appeal is allowed, 
subject to the regulations controlling to disbursement of VA 
monetary benefits.  








Service connection for skin cancer, claimed as due to the 
service-connected residuals of frostbite of both feet is 
denied, as a well-grounded claim has not been submitted.  



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

 

